DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments, see remarks pages 9-10, filed February 23, 2022, with respect to rejections under 35 U.S.C. 101 and 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, the prior art fails to anticipate or render obvious independently determine said fault throws by moving a manifold-shaped operator through said seismic data at a range of dips and azimuths and calculating said fault throws at various orientations of said dips and azimuths, wherein said fault images visually represent said moving of said manifold-shaped operator and one or more likely fault locations based on said fault throws, in combination with all other limitations as claimed by Applicant.
	Regarding claim 8, the prior art fails to anticipate or render obvious scanning a manifold-shaped operator through said seismic data at a range of dips and azimuths; calculating fault throws at various orientations of said dips and azimuths independent of other fault indicators; predicting one or more fault locations based on said fault throws, in combination with all other limitations as claimed by Applicant.
	Regarding claim 15, the prior art fails to anticipate or render obvious fault throws determined by moving a manifold-shaped operator through said seismic data at a range of dips and azimuths, calculating said fault throws at various orientations of said dips and azimuths independent of other fault indicators, wherein said fault images visually represent said moving of said manifold-shaped operator and said fault locations are based on said fault throws, in combination with all other limitations as claimed by Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Goff et al. in U.S. Patent Publication 2003/0112704 teaches “A computer implemented method for interpreting faults from a fault-enhanced 3-D seismic attribute cube” (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MISCHITA L HENSON/Primary Examiner, Art Unit 2865